DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on September 27, 2019; May 20, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical axis of at least the protective cover is inclined from the visual axis” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claim 1, the claim recites “a subjective optometry apparatus for subjectively measuring…” and also recites “and objectively measures the optical characteristics of the eye”…”projects the target light flux…to subjectively measure the optical characteristics” which is unclear what type of measurement the device is performing.  Specifically, it appears the device itself is performing objective measurement, however the patient/doctor perform the subjective measurement via target light.  It is unclear what Applicant intends by a “subjective optometry apparatus” which itself actually performs objective measurements.
	As to claim 8, the claim recites “an optical axis of the protective cover is inclined from the visual axis”, however in claim 7 the axis of the optical member (of which the cover is a part) is coaxial with the visual axis.  Applicant’s specification discusses the cover serves as the optical member (Spec. para. [0152]) and thus it is unclear how it is coaxial and inclined from the visual axis.  For purposes of compact prosecution, so long as the cover of the prior art has some inclination, the limitation is taught.
	Claims 2-13 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Robert et al. (US 2015/0342459 - Robert).
	As to claim 1, Robert teaches a subjective optometry apparatus for subjectively measuring optical characteristics of a subject eye (Robert Figs. 2-5), an optometry unit configured to have an optical member, be located in front of the subject eye, and change optical characteristics of a target light flux with using the optical member (Robert Fig. 5 - 12a, 13m, 13g, 13, 15; para. [0039], [0040]), a measurement optical system that includes a light projecting system having a measurement light source which emits measurement light (Robert Fig. 3 - 14A, 14h, 14; para. [0042]-[0045]) and applying the measurement light emitted from the measurement light source to a fundus of the subject eye through the optometry unit (Robert Fig. 3 - Ef, 14h, 13m, 12a; para. [0042]-[0045]), and a light receiving optical system in which a detector received light reflected on the fundus of the subject eye through the optometry unit and objectively measured the optical characteristics of the subject eye (Robert Fig. 4 - Ef, 12g; para. [0032]-[0033]), wherein an optical axis of the measurement optical system is set to be off-axis from an optical axis of the optical member in the optometry unit (Robert Fig. 4 - 14, 14B, 14A, 12, 12a - optical axis of 14A,B off-axis from optical axis of 12a), the subjective optometry apparatus projects the target light flux on the subject eye through the optometry unit to subjectively measure the optical characteristics of the subject eye (Robert Fig. 5 - 13, Ef).
	As to claim 2, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Robert further teaches at least any one of an optical axis of the light projecting optical system and an optical axis of the light receiving optical axes of 14A,B are off-axis from 12a axis in optometry unit) in order that the optical axis of the measurement optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Robert Figs. 2-5 - 12, 12a, 14A, 14B - optical axes of 14A,B are off-axis from 12a axis in optometry unit).
	As to claim 3, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Robert further teaches an optical axis of the measurement light source in the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Robert Figs. 2-5 - 14h, 14A, 12a, 12).
	As to claim 4, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Robert further teaches the light projecting optical system has an objective optical system applying the measurement light emitted from the measurement light source to the fundus of the subject through the optometry unit (Robert Fig. 3 - 14i, 14b, 14d), and applies the measurement light to the fundus of the subject eye through the optometry unit (Robert Fig. 3 - 14h, E), and an optical axis of the objective optical system in the light projecting optical system is set to be off-axis from the optical member in the optometry unit (Robert Fig. 3 - 12a, 14A) in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Robert Fig. 3 - 14A, 12a).
claim 7, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Robert further teaches the optical axis of the optical member in the optometry unit is coaxial with a visual axis that is set for the subject eye to view the target light flux projected on the subject eye in a frontal direction (Robert Fig. 5 - 12a, E), the measurement optical system is located in order that the optical axis of the measurement optical system is off-axis from the optical axis of the optical member in the optometry unit (Robert Fig. 5 - 14, 12a).
	As to claim 8, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Robert further teaches the optical member includes a protective cover and an optical member different from the protective cover (Robert Fig. 1 - 4), and an optical axis of at least the protective cover is inclined from the visual axis (Robert Fig. 1 - 4, 5 - cover (4) being inclined relative to face support (5)).
	As to claim 13, Robert teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Robert further teaches a correction unit configured to correct optical characteristics of the subject eye measured by the measurement optical system, based on a change amount of the optical characteristics of the target light flux which is changed by the optical member (Robert Fig. 4 - 13a, 13g, 13j; para. [0050]-[0053]).




Claims 1-7, 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takii et al. (US 2017/0135572 - Takii).
	As to claim 1, Takii teaches a subjective optometry apparatus for subjectively measuring optical characteristics of a subject eye (Takii Fig. 2) comprising an optometry unit configured to have an optical member, be located in front of the subject eye (Takii Fig. 2 - 25, 60, 90, 39; para. [0053], [0059]), and change optical characteristics of a target light flux with using the optical member (Takii Fig. 2 - 39, 60, 90; para. [0053], [0059]), a measurement optical system that includes a light projecting system having a measurement light source which emits measurement light (Takii Fig. 2 - 10, 11) and applying the measurement light emitted from the measurement light source to a fundus of the subject eye through the optometry unit (Takii Fig. 2 - 10, 11, 90; para. [0066])), and a light receiving optical system in which a detector received light reflected on the fundus of the subject eye through the optometry unit and objectively measured the optical characteristics of the subject eye (Takii Fig. 2 - 22; para. [0066]), wherein an optical axis of the measurement optical system is set to be off-axis from an optical axis of the optical member in the optometry unit (Takii Fig. 2 - L3, L1, 10a, 10b), and the subjective optometry apparatus projects a target light flux on the subject eye through the optometry unit to subjectively measure the optical characteristics of the subject eye (Takii Fig. 2 - 31; para. [0055]).
	As to claim 2, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Takii further teaches at least any one of an optical axis of the light projecting optical system and an optical axis of the light receiving optical system in the measurement optical system is set to be off-axis from the optical axis of 
	As to claim 3, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Takii further teaches an optical axis of the measurement light source in the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - L1, L2, L3).
	As to claim 4, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Takii further teaches the light projecting optical system has an objective optical system applying the measurement light emitted from the measurement light source to the fundus of the subject through the optometry unit (Takii Fig. 2 - 14; para. [0054]), and applies the measurement light to the fundus of the subject eye through the optometry unit (Takii para. [0066]), and an optical axis of the objective optical system in the light projecting optical system is set to be off-axis from the optical member in the optometry unit (Takii Fig. 2 - L1, L3) in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - L1, L3).
	As to claim 5, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Takii further teaches the optical axis of the light projecting optical system is inclined from the optical axis of the optical member in the axis of projecting system (L1) is inclined from optical member axis (L3)) in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - L1, L3).
	As to claim 6, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Takii further teaches the optical axis of the light projecting optical system is eccentric from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - axis of projecting system (L1) is “eccentric” - i.e. offset/shifted but parallel from optical member axis (L3)) in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - L1, L3). 
	As to claim 7, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Takii further teaches the optical axis of the optical member in the optometry unit is coaxial with a visual axis that is set for the subject eye to view the target light flux projected on the subject eye in fa frontal direction (Takii Fig. 2 - L3), and the measurement optical system is located in order that the optical axis of the measurement optical system is off-axis from the optical axis of the optical member in the optometry unit (Takii Fig. 2 - L1, L3).
	As to claim 13, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Takii further teaches a correction unit configured to correct the optical characteristics of the subject eye measured by the measurement optical system, based on a change amount of the optical characteristics .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takii as applied to claim 7 above, and further in view of Kanazawa et al. (US 9,414,744 - Kanazawa).
	As to claim 8, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify the optical member includes a protective cover and an optical member different from the protective cover and an optical axis of the protective cover is inclined from the visual axis.  In the same field of endeavor Kanazawa teaches an optical member having a protection cover with optical member different from the protective cover, an optical axis of the protective cover is inclined from the visual axis (Kanazawa Fig. 1 - 8, 80; col. 3:4-15; Fig. 7B - C, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the optical axis as inclined from the visual axis since, as taught by Kanazawa, such optical axis configuration is well known for moving the optical member/optometry unit out of the way to reduce space for storage (Kanzawa Fig. 7B - col. 7:34-41).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takii as applied to claim 1 above, and further in view of (Koyama (JP H07-194540; specification reference made to human translation).
claim 9, Takii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Takii further teaches a projection optical system that has a visual target presenting portion configured to emit the target light flux (Takii Fig. 2 - 33, 34), and the projects the target light flux emitted from the visual target presenting portion toward the subject eye (Takii Fig. 2 - 31, 33, 34; para. [0056]; Fig. 1 - 3), a housing that accommodates the projection optical system (Takii Fig. 1 - 2), wherein the optometry unit changes the optical characteristics of the target light flux emitted from the visual target presenting portion with using the optical member (Takii Fig. 2 - 39, 60, 90; para. [0053]), however Takii doesn’t specify the optometry unit is located outside the housing.  In the same field of endeavor Koyama teaches a subjective+objective optometry apparatus having a projection optical system in a housing and optometry unit outside the housing (Takii Fig. 1 - 15, 17, 18; para. [0023], [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optometry unit outside the housing since, as taught by Takii, such configuration allows for the optometry unit to be movable away from the viewing window (Takii Fig. 1 - 18, 19; para. [0023]) and to provide an compact and simplified optometry device (Takii para. [0007]).
	As to claim 10, Takii in view of Koyama teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Koyama further teaches the light projecting device is located between the optometry unit and the housing (Koyama Fig. 1 - 31, 17, 18, 1).
claim 11, Takii in view of Koyama teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Koyama further teaches the light projecting optical system is located inside the housing (Koyama Fig. 1 - 31, 17, 1).
	As to claim 12, Takii in view of Koyama teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Koyama further teaches a holding unit configured to hold the optometry unit (Koyama Fig. 2 - 19), wherein the holding unit integrally links the housing and the optometry unit with each other (Koyama Fig. 2 - 19, 1, 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 4, 2022